Case 2:18-cv-07263-WFK-SJB Document 32 Filed 07/24/19 Page 1 of 1 PageID #: 123



                                                                        Fish & Richardson P.C.
                                                                        1717 Main Street
 VIA ECF                                                                Suite 5000
                                                                        Dallas, TX 75201
                                                                        214 747 5070 main
 July 24, 2019                                                          214 747 2091 fax

 Magistrate Judge Sanket J. Bulsara
 United States District Court                                           Neil J. McNabnay
                                                                        Principal
 Eastern District of New York                                           mcnabnay@fr.com
 225 Cadman Plaza East                                                  214 292 4051 direct
 Chambers 304N, Courtroom 324N
 Brooklyn, New York 11201

 Re:     Sapphire Crossing, LLC v. The NPD Group, Inc.,
         Civil Action No. 2:18-cv-7263
         July 26, 2019 Initial Conference

 Dear Judge Bulsara,

        Pursuant to the Court’s Order on April 4, 2019 (Dkt. No. 21), Plaintiff Sapphire Crossing
 LLC and Defendant The NPD Group, Inc. jointly file the attached Discovery Plan Worksheet (Ex.
 A). The parties look forward to discussing the suggested deadlines with the Court at the initial
 conference this Friday, July 26, 2019.
                                                  Respectfully submitted,


  DEVLIN LAW FIRM LLC                             FISH & RICHARDSON P.C.

  By: /s/ Issac Rabicoff                          By: /s/ Neil J. McNabnay
     Isaac Rabicoff                                   Neil J. McNabnay
     Kenneth Matuszewski                              Ricardo J. Bonilla
     RABICOFF LAW LLC                                 Aaron P. Pirouznia
     73 W Monroe St                                   1717 Main Street, Suite 5000
     Chicago, IL 60603                                Dallas, TX 75201
     773-669-4590                                     (214) 747-5070
     isaac@rabilaw.com                                mcnabnay@fr.com
     kenneth@rabilaw.com                              rbonilla@fr.com
                                                      apirouznia@fr.com
       Nicholas Ranallo, Attorney at Law
       5058 57th Avenue South                         Matthew C. Berntsen (Bar No. MB4140)
       Seattle, WA 98118                              One Marina Park Drive
       Phone: (831) 607-9229                          Boston, MA 02210
       nick@ranallolawoffice.com                      (617) 542-5070
                                                      berntsen@fr.com
  Attorneys for Plaintiff
  Sapphire Crossing LLC                           Attorneys for Defendant The NPD Group, Inc.
